UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):May 1, 2013 Phillips 66 (Exact name of registrant as specified in its charter) Delaware 001-35349 45-3779385 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation) File Number) Identification No.) 3010 Briarpark Drive, Houston, Texas 77042 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(281) 293-6600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On May 1, 2013, Phillips 66 issued a press release announcing the company's financial and operating results for the quarter ended March 31, 2013.A copy of the press release is furnished as Exhibit 99.1 hereto and incorporated herein by reference.Additional financial and operating information about the quarter is furnished as Exhibit 99.2 hereto and incorporated herein by reference. The information in this report and the exhibits hereto shall not be treated as filed for purposes of the Securities Exchange Act of 1934, as amended. Item 9.01 Financial Statements and Exhibits. (d)Exhibits — Press release issued by Phillips 66 on May 1, 2013. — Supplemental financial information. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PHILLIPS 66 By: /s/ C. Doug Johnson C. Doug Johnson Vice President and Controller May 1, 2013 3 EXHIBIT INDEX Exhibit No. Description Press release issued by Phillips 66 on May 1, 2013. Supplemental financial information. 4
